DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-10 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pilkington et al. (US 2018/0372493).
Regarding claims 1, 9 and 17, Pilkington discloses a computer-implemented method, system and a non-transitory machine-readable medium including instructions that, when executed by a machine, cause a machine to perform operations (paragraph 48, lines 4-6:  “various processes of the preferred method can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions.”) for multi-image ground control point (GCP) determination (FIGS. 1 and 2, 
extracting, from a first image including image data of a first geographical region, a first image template, the first image template including a contiguous subset of pixels from the first image and a first pixel of the first image indicated by the GCP (paragraph 31, lines 1-5:  “selecting a subset (e.g., a sub-region such as a set of pixels, preferably a contiguous pixel region) of each candidate image (or of one or more, but not all, of the candidate images), preferably a subset expected to depict the GCP (e.g., central subset, subset centered on the expected GCP location, etc.)”); 
predicting a first pixel location of the GCP in a second image, the second image including image data of a second geographical overlapping with the first geographical region (FIG. 5A, paragraph 40, lines 1-2:  “S140 can optionally include locating the GCP within additional images S143”  Paragraph 41, lines 7-9:  “The nearest neighbors are preferably defined as the images geographically nearest the candidate image(s) (e.g., images with the most overlap between imaged regions”); 
extracting, from the second image, a second image template, the second image template including a contiguous subset of pixels from the second image and a second pixel corresponding to the pixel location (paragraph 31, lines 1-5:  “selecting a subset (e.g., a sub-region such as a set of pixels, preferably a contiguous pixel region) of each candidate image (or of one or more, but not all, of the candidate images), preferably a subset expected to depict the GCP (e.g., central subset, subset centered on the expected GCP location, etc.)”);  

adding a second pixel location of the identified pixel to the GCP (paragraph 42, lines 8-9:  “mapping the GCP image location from the candidate image(s) (e.g., received in S142) onto the additional images.”). 
Regarding claims 2, 10 and 18, Pilkington discloses determining respective correlation scores, using a normalized cross-correlation, for the first image template centered at a variety of pixels of the second image template (paragraph 44). 
Regarding claims 5, 6, 13 and 14, Pilkington discloses that the first pixel is the center of the first image template and the second pixel is the center of the second image template (FIG. 5A and paragraph 31). 
Regarding claims 7, 8, 15 and 16, Pilkington discloses warping the second image template using an affine transformation before identifying the second pixel and projecting the identified second pixel to an image space of the second pixel to determine the second pixel location (paragraph 44). 

Allowable Subject Matter
Claims 3, 4, 11, 12, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the recited combinations of elements, including comparing a highest . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917.  The examiner can normally be reached on weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646